Citation Nr: 0716617	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-19 824	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive payments of benefits for 
dependents, claimed as accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  He died in August 2002.  The appellant is 
his surviving spouse.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (Huntington RO).  
Subsequently, the case was transferred to the St. Petersburg, 
Florida, Regional Office (St. Petersburg RO).  In August 
2005, the appellant and one of her daughters testified at a 
hearing at the St. Petersburg RO; a copy of the transcript is 
in the record.

The appellant initially indicated on a June 2003 VA Form 9 
that she wanted a Travel Board hearing; however, she withdrew 
the request in writing received August 2004. 

In May 2006, the Board remanded this appeal to the RO for 
additional notice, development, and readjudication.  Those 
actions were completed, and the case was returned to the 
Board. 


FINDINGS OF FACT

1.  In February 2000, on a VA Form 29-336b, the veteran 
effectively submitted a claim for additional compensation for 
a dependent spouse. 

2.  At the time of the veteran's death in August 2002, based 
on a service-connected disability rated as 40 percent 
disabling, the evidence on file shows that the veteran was 
entitled to additional compensation for a dependent spouse. 


CONCLUSION OF LAW

Retroactive payments of benefits for a dependent spouse, for 
accrued benefits purposes, is granted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5121 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.1000 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 
112 (2004).  

A VA notice and duty to assist letter dated in September 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence she should 
provide, and informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

Because the full benefits sought on appeal (accrued benefits 
for additional compensation for a dependent spouse for the 
maximum two year period prior to the veteran's death) are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
August 2002, which was before the date of enactment, this 
change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651(2003) (codified at 
38 U.S.C. § 5121(a)). 

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  The effective date of the award of any benefit or 
increase by reason of marriage or the birth/adoption of a 
child shall be the date of that event if proof is received by 
the Secretary within a year from the date of marriage, birth 
or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2006).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).

The regulations further provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
Dependency and Indemnity Compensation (DIC) is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a) (2006).  
Subject to the provisions of 38 U.S.CA. § 5101 (West 2002 & 
Supp. 2006), where compensation, DIC, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. 
§ 5110(g).

In September 1958, Congress amended the law to permit 
veterans with a disability of 50 percent or more to receive 
additional compensation benefits for a dependent spouse and 
children.  Public Law 85-857, codified in 38 U.S.C. § 315.  

Effective October 1, 1978, Public Law 95-479 amended the law 
to provide for payment of additional compensation benefits 
for dependents of a veteran whose service-connected 
disabilities were evaluated at least 30 percent disabling 
(rather than at least 50 percent disabling as provided under 
prior law).  This amendment was codified in 38 U.S.C. § 315 
(later recodified as 38 U.S.C.A. § 1115 (West 2002)).

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter was 
to advise the veteran that the new law provided compensation 
on account of a spouse, child or dependent for veterans 
having service-connected disability of 30 percent or more, 
and that, if the claim for those benefits and necessary 
supporting evidence were received before October 1, 1979, the 
increased compensation for dependents would be effective from 
October 1, 1978; otherwise, the increased compensation would 
be available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  

The law also provides that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to an individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2006).

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child. In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.57(a) (2006).

By way of history in this case, in an August 1961 rating 
decision, the Huntington RO found that an April 1959 rating 
decision contained clear and unmistakable error for failing 
to apply a step-down rating for inactivity of the veteran's 
service-connected tuberculosis of the spine, noting that the 
veteran was not shown to be permanently totally disabled, and 
assigned a 40 percent rating effective from March 1, 1964.  
In an April 1967 rating decision, the Huntington RO confirmed 
a combined 40 percent disability rating for the veteran's 
service-connected disabilities, residuals of a fracture of 
the right fibula (rated as noncompensable) and tuberculosis 
of the spine with spinal fusion and severe limitation of 
motion of the lumbar area (rated as 40 percent disabling).  
The veteran did not file a notice of disagreement (NOD) with 
either decision, and they became final.  See, e.g., 38 U.S.C. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

In May 1973, the St. Petersburg RO received a VA Form 21- 
668c, Declaration of Marital Status, from the veteran, 
showing that he was married and had two dependent daughters.  
The following month, the St. Petersburg RO notified the 
veteran that the marriage and birth certificates had been 
made a part of his file; but there were no additional 
benefits payable because his service-connected disabilities 
were less than 50 percent disabling.

On August 29, 2002, the St. Petersburg RO received a VA Form 
21-530, Application for Burial Benefits, from the appellant 
on which she had indicated that the veteran's death was due 
to service.  In a VA Form 21-4138, received on September 6, 
2002, the appellant asked the Huntington RO to review the 
claims file and verify that her family's dependency 
information had been submitted years ago, because she felt 
that it had been and that VA had made an error by not 
compensating her husband, the veteran, for his dependents.  
If such was found to be the case, she requested that VA pay 
dependency compensation retroactively back to the date that 
such information was received by VA.  On September 10, 2002, 
the Huntington RO granted $600 in burial benefits.  On 
October 10, 2002, the Huntington RO informed the appellant 
that service connection for the cause of the veteran's death 
was not established because the evidence failed to show that 
the veteran's pneumonia was related to his military service.

On November 4, 2002, the Huntington RO received a note from 
the appellant, in which she reported that a VA representative 
from the St. Petersburg RO said that she and her daughters 
were not compensated as the veteran's dependents and that 
they were entitled to such compensation by virtue of his 
service-connected disabilities.  In response, the Huntington 
RO sent her a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, to fill out and it was returned 
and received on December 5, 2002.  In a letter dated December 
20, 2002, the Huntington RO denied the appellant's claim for 
Dependency and Indemnity Compensation (DIC), death pension 
(her income was too high), and eligibility to Dependents' 
Educational Assistance (DEA).  In that action, the Huntington 
RO acknowledged the appellant's claim for retroactive 
benefits for dependents, noting that additional benefits had 
been paid to the veteran for the appellant and two of their 
daughters until March 1, 1964, at which time the veteran's 
service-connected disability rating was reduced below 50 
percent, so VA could no longer pay additional benefits for 
dependents.  The RO informed that appellant that, effective 
October 1, 1978, the law allowed VA to pay additional amounts 
for dependents for veterans rated 30 percent or more 
disabled, but because the veteran never reapplied for 
dependency benefits, no retroactive benefits were payable.  

In an NOD received in January 2003, the appellant wrote that 
the veteran had never received a letter from VA informing him 
of the October 1, 1978 change in the law, allowing VA to pay 
additional compensation for dependents of veterans rated 30 
percent or more disabled.  She added that there was no letter 
in the claims file of such notification and she felt that 
retroactive payments were due to the veteran from October 
1978 until his death in August 2002.  The same month, the 
Huntington RO responded that, when the law was passed 
allowing VA to pay an additional amount for dependents of 
veterans rated 30 percent or more disabled, a mass mailing 
took place in which all veterans affected by this change in 
the law were notified to reapply for dependents; that the 
appellant's inability to locate the letter the veteran 
received did not change the fact the he never reapplied for 
benefits; therefore, no accrued benefit was payable.

At the August 2005 personal hearing, the appellant, her 
daughter, and representative reiterated the appellant's 
contention that the veteran did not receive a letter from VA 
about reapplying for dependents' compensation and that the 
claims file also did not contain a letter from the government 
stating that he should reinstate his dependents.  They 
maintained that VA was required to notify the veteran of the 
change in the law to afford him an opportunity to apply for 
these benefits.  Alternatively, they argued VA was obligated 
by law to automatically change the veteran's dependency 
allowance as VA was fully aware that the veteran had 
dependents that he was eligible for, that is, that VA should 
have reinstated his benefits automatically, effective October 
1, 1978, through the date of the veteran's death.  In a 
statement and documents received a few weeks after the 
hearing, the appellant noted that, after the veteran's death, 
she had sent in for his Government Life Insurance proceeds 
and found out that the veteran had not been compensated for 
his dependents in his disability checks and that she should 
file for it.  She attached a copy of a Designation of 
Beneficiary form (VA Form 29-336b), dated in February 2000, 
which had been sent to VA Philadelphia Insurance Center.  
This form showed that the appellant was the veteran's primary 
beneficiary, and he had four surviving daughters.  

In this case, the veteran married the appellant in December 
1953, and remained married until his death.  They had four 
daughters.  It is clear that, on October 1, 1978, VA knew 
that the veteran was married and had at least two daughters.   
The claims file contained a copy of his marriage certificate 
and the birth certificates for the two oldest daughters.  As 
indicated, effective October 1, 1978, Public Law 95-479 
amended the law to provide for payment of additional 
compensation benefits for dependents of a veteran whose 
service-connected disabilities were evaluated at least 30 
percent disabling (rather than at least 50 percent disabling 
as provided under prior law).  

The Board finds that in February 2000, on a Designation of 
Beneficiary form (VA Form 29-336b) submitted to the VA 
Philadelphia Insurance Center, the veteran effectively 
submitted a claim for additional compensation benefits for a 
dependent spouse.  Although this insurance form did not 
elicit claims for additional compensation benefits for a 
dependent, the veteran provided to VA all the essential 
information to award additional compensation for an 
additional dependent spouse: there was already of record 
evidence showing that the veteran had at one time been in 
receipt of additional compensation benefits for a dependent, 
so that VA was on notice that the veteran had a dependent 
spouse; such additional compensation for a dependent had been 
discontinued only due to reduction of disability percentage 
rating; a change in law in 1978 made the veteran eligible for 
additional compensation for a dependent spouse, and continued 
to remain eligible, at any time a claim were received; there 
is no evidence the veteran was notified in 1978 of renewed 
eligibility for additional dependent compensation based on 
his 40 percent disability rating; the veteran identified his 
spouse in the February 2000 form as a current dependent 
spouse; and the veteran was in fact eligible for additional 
compensation benefits for his dependent spouse at the time of 
the February 2000 designation of beneficiary.  In February 
2000, the veteran's children were of adult age and did not 
qualify as dependents, so there is no legal basis for 
consideration of children as additional dependents.  

At the time of the veteran's death in August 2002, based on a 
service-connected disability rated as 40 percent disabling, 
the evidence on file shows that the veteran was entitled to 
additional compensation for a dependent spouse.  The 
veteran's disability rating of 40 percent met the rating 
percentage requirements of at least 30 percent disability 
rating, and the February 2000 form constituted a claim for 
additional compensation for a dependent spouse.  Because this 
claim for additional compensation for dependent spouse was 
received by VA over two years prior to the veteran's death, 
the criteria for accrued benefits for additional compensation 
for a dependent spouse, for a two year period prior to the 
veteran's death, have been met.  This is the maximum benefit 
payable in this appellant's accrued benefits claim on appeal.  
The legal criteria governing accrued benefits claims provides 
that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, and 
which were due and unpaid, but only for a period not to 
exceed two years.  As indicated, the repeal the two-year 
limit on accrued benefits does not apply in this case.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.    

The Board notes the appellant's contention that, because 
there is no evidence of record that the veteran received 
notice of the October 1978 change in law rendering him 
eligible for additional compensation based on dependents, 
retroactive payment based on dependents should be made to 
1978.  Because of the full grant of benefits in this case - 
accrued benefits of additional compensation for a dependent 
spouse for a two year period prior to the veteran's death - 
the Board does not need to reach additional questions 
regarding the presumption of administrative regularity and 
whether the veteran received such notice of change in law in 
1978.  

In this regard, based on the Board's current findings that in 
February 2000 the veteran had submitted a claim for payments 
of benefits for a dependent spouse, so that the veteran was 
eligible for additional benefits for a dependent spouse for 
at least a two year period prior to his death, the appellant 
is being granted the maximum benefit payable for accrued 
benefits purposes (retroactive payments for additional 
benefits for a dependent spouse for a period of two years).  
Even if the Board were to reach such questions and find that 
the presumption of administrative regularity in mailing a 
notice to the veteran pursuant to DVB Circular 21-78-10 was 
rebutted by the absence of a copy of this letter in the 
veteran's claims file and the absence of proof that this 
letter was mailed, such a finding could not result in any 
additional monetary benefit (accrued benefits) for the 
appellant.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000 (accrued benefits limited to 
periodic monetary benefits due and unpaid for a period not to 
exceed two years).  

For these reasons, the Board finds that the criteria for 
retroactive payments of benefits for a dependent spouse for a 
period two years prior to the veteran's death, for accrued 
benefits purposes, have been met.  




ORDER

Retroactive payment of benefits for a dependent spouse, for 
accrued benefits purposes, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


